On September 24, 2003, the Defendant was sentenced to Five (5) years in the Montana State Prison, with credit for all time served in jail on this charge and no credit for “street time”, for violation of the conditions of a suspended sentence for the offense of Theft, a Felony.
On August 12, 2004, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Heather Latino. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to a Five (5) year suspended sentence, with credit for all time served in jail on this charge and no credit for “street time”. The conditions of the suspended sentence remain the same as imposed in the September 24, 2003 sentence.
Hon. Ted L. Mizner, District Court Judge.